Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of
December 26, 2008, amends that certain employment agreement, dated May 12, 2006
and as amended as of September 5, 2008 (the “Employment Agreement”), between CSS
Industries, Inc., a Delaware corporation (“CSS”), and Christopher J. Munyan
(“Executive”).
WHEREAS, CSS and the Executive desire to amend the Employment Agreement so that
it complies with the requirements of section 409A of the Internal Revenue Code
of 1986, as amended;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
1. Amendment and Restatement of the Last Sentence of the Second Paragraph of
Section 4. The parties acknowledge and agree that the last sentence of the
second paragraph of Section 4 of the Employment Agreement shall be deleted in
its entirety and replaced with the following:
If you are eligible to receive the foregoing payment, such amount will be paid
to you in equal installments, with such installments being paid on the
then-applicable paydays for CSS executives over the designated period,
commencing within sixty (60) days following your termination date, unless delay
is required as described in Section 10(b) herein.
2. Miscellaneous. Except as expressly modified hereby, the Employment Agreement
remains in full force and effect. Upon the execution and delivery hereof, the
Employment Agreement shall thereupon be deemed to be amended as hereinabove set
forth, and this Amendment and the Employment Agreement shall henceforth be read,
taken and construed as one and the same instrument. This Amendment may be
executed in counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party.
IN WITNESS WHEREOF, this Amendment has been executed by CSS and by the Executive
as of the date first above written.

            CSS INDUSTRIES, INC. (“CSS”)
      By:   /s/ Jack Farber         Jack Farber        Chairman of the Board of
Directors            /s/ Christopher J. Munyan       Christopher J. Munyan
(“Executive”)           

 

1